Title: [Diary entry: 15 June 1786]
From: Washington, George
To: 

Thursday 15th. Mercury at 70 in the Morning—82 at Noon and 82 at Night. Clear with little wind and very warm. Took Alexandria—My Mill dam Meadow at Dogue run and

the Plantation there—as also the Ferry Plantation in my way home. Found the tumbling dam all but new laying the sheeting, and filling below it, compleated. Directed all the Breaches in the race & the leak at Piney branch dam, to be thoroughly repaired before the hands should quit. Found the Hay which had been cut in the upper Meadow nearly cured and 4 Mowers in the meadow next the Overseers House. About 7 Oclock in the afternoon, Doctr. La Moyeur came in with a Servant, Chaise, & 3 Horses.